Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/13/21 have been fully considered but they are not persuasive.

Claim 1
Regarding claim 1 and the definition of “dimple”, applicant states that in the last response (of 8/2/21), applicant made clear in the claims exactly what is intended by the term. 
This is not persuasive and examiner can find no evidence of such a definition of the term “dimple” in claim 1. Specifically claim 1 recites only that “the dimple is an area of a first panel side that is displaced into the aperture” without further explanation. Examiner’s interpretation of the Miyabayashi reference satisfies this limitation and definition as broadly recited and interpreted. Namely, Miyabayashi discloses a dimple (34) which is an “area” of the first panel side which is displaced into the aperture. 
Applicant goes on to argue that the broadest reasonable interpretation of the “dimple” of claim 1 would not include the bent edge (34) of the reference without further explanation as why applicant believes that to be the case. 
Applicant states the entire alleged side edge in Miyabayashi is displaced to provide the raised portion 34. Examiner asserts that the “area” which has been displaced constitutes the dimple as defined by the claim. Applicant has made no further amendments to limit the definition of the term. 
The arguments presented are not persuasive and the rejection is hereby maintained. 

Claim 16: a PHOSITA would not modify Miyabayashi
For claim 16, applicant argues a PHOSITA would not modify Miyabayashi to include the feature of "after the folding, pressing a dimple of the flange into an aperture within the edge region, the dimple formed during the pressing" because doing so would negate the issues Miyabayashi avoids, namely a separating of the sheet metal members 16,18. 
The examiner disagrees and notes that at least the Asai reference teaches the use and/or desirability to form a dimple (8) through a method/manufacturing step of pressing (FIGS.7B-7C) where portion (8) is pressed onto portion (3) as evidenced where FIG.7B shows no dimple formed and FIG.7C shows through pressing that a dimple is formed over portion (3). Combining the two references would have been nothing more than an obvious manufacturing expedient or variant. 

Claim 16: examiner’s statement is that of an opinion
Applicant then argues that the statement examiner provided is that of an opinion. Examiner disagrees. Specifically, examiner stated that the ordering of the steps in the rejected claims "does not add anything that is not already present when considering the steps separately." Applicant argues that this statement “lacks a factual basis in the cited art”. However, this standard is not required of the examiner as the information is gleaned from common sense and knowledge of a PHOSITA. See Merck Sharp & Dohme Corp. v. Hospira, Inc. 874 F.3d 724, No. 17-1115, 2017 U.S. App. LEXIS 21201 (Fed. Cir. Oct. 26, 2017). 
based upon a POSA’s utilization of conventional manufacturing steps that implement known prior art principles, including how those steps are ordered. Accordingly, consideration must be given to a POSA’s knowledge and the methods that a POSA would use in order to execute prior art principles. 
Applicant further states that the pressing after the folding can help the dimple grip the aperture and can also help to ensure that the dimple is aligned with the aperture thus adding something. However, these limitations are not present in the recited claim(s) and in the context thereof, the order does not add anything not already present when considering the steps separately as set forth in the rejection.
With regard to the Ultramercial citation, the examiner instead here with cites to the Merck case set forth above. 

Claim 16: what KSR establishes
Regarding characterizing a claimed feature as an expedient, applicant argues that the examiner must first establish that the feature is recognized in the art as a 84212687; 67186-917PUS1result-effective variable, i.e., a variable which achieves a recognized result (see MPEP § 2144.05 (II) (B)). To meet this burden, the rejection must point to objective evidence disclosing or suggesting the claimed relationship. Id. (citing In re Yates, 663 F.2d 1054, 1057 (C.C.P.A. 1981)). 
Examiner disagrees. Section 2144.05(II)(B) of the MPEP states that in KSR the obvious to try rationale is valid. Specifically, “However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421. 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under section 103".
Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
The argument is not persuasive and the rejection is maintained. 

Claim 16: Asai reference teaching
With regard to Asai, applicant has misconstrued what the reference teaches, namely that a dimple can be formed simultaneously with pressing during the same step. The base reference already discloses the aperture. FIGS. 7B shows the step of folding while FIG. 7C includes pressing while forming a dimple. The combination teaches all of the limitations of claim 16 as broadly recited and interpreted. The argument(s) set forth above for claim 16 are not persuasive and the rejection(s) set forth in the final office action is/are maintained. 


Claim 20


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612